NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-1369


                                POWEROASIS, INC.
                         and POWEROASIS NETWORKS, LLC,

                                                      Plaintiffs-Appellants,

                                            v.

                                    WAYPORT, INC.,

                                                      Defendant-Appellee.

        Sibley P. Reppert, Lahive & Cockfield LLP, of Boston, Massachusetts, argued for
plaintiffs-appellants. With him on the brief was William A. Scofield, Jr.

      William F. Lee, Wilmer Cutler Pickering Hale and Dorr LLP, of Boston,
Massachusetts, argued for defendant-appellee. With him on the brief were David B.
Bassett, Christopher J. Meade, and Amr O. Aly, of New York, New York.

Appealed from: United States District Court for the District of Massachusetts

Judge Rya W. Zobel
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                       2007-1369


             POWEROASIS, INC. and POWEROASIS NETWORKS, LLC,

                                                              Plaintiffs-Appellants,

                                            v.

                                   WAYPORT, INC.,

                                                              Defendant-Appellee.


Appeal from the United States District Court for the District of Massachusetts in case
no. 04-CV-12023, Judge Rya W. Zobel.

                         ______________________________

                           DECIDED: April 11, 2008
                         ______________________________


Before NEWMAN, SCHALL, and MOORE, Circuit Judges.

MOORE, Circuit Judge.

      PowerOasis, Inc. and PowerOasis Networks, LLC (PowerOasis) raise a number

of claim construction arguments on appeal following the United States District Court for

the District of Massachusetts’s grant of summary judgment that claims 15, 18, 31, 35,

38, 40, and 49 of U.S. Patents Nos. 6,466,658 (‘658 patent) and 6,721,400 (‘400 patent)

are not infringed by Wayport, Inc. We vacate and remand.

      We need not discuss the specifics of PowerOasis’s arguments because of our

decision in PowerOasis, Inc. v. T-Mobile USA, Inc., No. 2007-1265 (Fed. Cir. Apr. 11,

2008), which holds claims 15, 18, 31, 35, 38, 40, and 49 of the ‘658 and ‘400 patents
invalid. Accordingly, we vacate the district court's grant of summary judgment of non-

infringement and remand with instructions for the district court to enter judgment

consistent with our holding that claims 15, 18, 31, 35, 38, 40, and 49 of the ‘658 and

‘400 patents are invalid.




2007-1369                                 2